Exhibit 10.2
Farm Credit Services of America
FIFTH AMENDMENT TO CREDIT AGREEMENT
This Fifth Amendment to Credit Agreement (“Amendment”) is made and entered into
effective the 30th day of June, 2008, by and between Siouxland Ethanol, LLC
(hereinafter referred to as “Borrower”) and Farm Credit Services of America,
FLCA and Farm Credit Services of America, PCA (hereinafter referred to as
“Lender”) to amend and modify the Credit Agreement dated May 4, 2006
(hereinafter referred to as the “Credit Agreement”). The Credit Agreement and
underlying Loan Documents are modified only to the extent necessary to give
effect to the terms of this Amendment, and the remaining terms of said Loan
Documents, not otherwise inconsistent herewith, are ratified by the parties.
Capitalized terms used but not otherwise defined herein have the respective
meanings given to them in the Credit Agreement.
In consideration of the mutual agreements, provisions and covenants herein
contained, and furthermore to induce Lender to consider financial accommodations
for the Borrower under the terms and provisions of the Credit Agreement, the
parties hereby agree as follows:
The following sections are amended to read as follows:
Section 2.6.1 Voluntary Prepayments. Subject to the payment of any applicable
prepayment fees or funding losses as provided herein, Borrower may prepay the
Loan in full before its maturity or make additional principal payments on a term
Loan in any amount on any Business Day, specifying the Loan upon which any
prepayment is made. Such additional principal payment shall not, however, defer,
postpone or alter the amount or due date of any scheduled payments required
under this Agreement. Unless otherwise agreed, prepayments up to 180 days ahead
of the scheduled installment date will be applied to principal installments in
the order of their maturity and additional prepayments will be applied to
principal installments in the inverse order of their maturity.
Section 7.11 Capital Spending. Borrower will not make Capital Expenditures
during fiscal year 2008, from any source of funds available, in excess of
$2,000,000.00 in the aggregate. For fiscal year 2009 and thereafter, Capital
Expenditures are not to exceed $500,000.00 per year in the aggregate.
Borrower hereby represents and warrants to the Lender that, after giving effect
to this Amendment, (i) no Default or Event of Default exists under the Credit
Agreement or any of the other Loan Documents and (ii) the representations and
warranties set forth in the Credit Agreement are true and correct in all
material respects as of the date hereof (except for those which expressly relate
to an earlier date).
Borrower hereby ratifies the Credit Agreement as amended and acknowledges and
reaffirms (i) that it is bound by all terms of the Credit Agreement applicable
to it and (ii) that it is responsible for the observance and full performance of
its respective obligations.
Borrower hereby certifies that the person(s) executing this Amendment on behalf
of Borrower is/are duly authorized to execute such document on behalf of
Borrower and that there have been no changes in the name, ownership, control,
organizational documents, or legal status of the Borrower since the last
application, loan, or loan servicing action; that all resolutions, powers and
authorities remain in full force and effect, and that the information provided
by Borrower is and remains true and correct.
This Amendment may be executed by the parties hereto in several counterparts,
each of which shall be deemed to be an original and all of which shall
constitute one and the same agreement. Delivery of executed counterparts of this
Amendment by telecopy shall be effective as an original and shall constitute a
representation that an original shall be delivered.
THIS AMENDMENT SHALL BE DEEMED TO BE A CONTRACT MADE UNDER AND GOVERNED BY THE
INTERNAL LAWS OF THE STATE OF NEBRASKA.
This Amendment shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns.
IN WITNESS WHEREOF, the parties hereto have set their hand effective the day and
year first above written.

 



--------------------------------------------------------------------------------



 



The Internal Revenue Service does not require your consent to any provision of
this document other than the following certification required to avoid backup
withholding. Under penalties of perjury, I/we certify that the Taxpayer
Identification Number shown herein is correct and that I/we am/are not subject
to backup withholding either because I/we are exempt, have not been notified
that I/we are subject to backup withholding due to failure of reporting interest
or dividends, or the Internal Revenue Service has notified me/us that I/we
am/are no longer subject to backup withholding. I/we am/are a U.S. person
(including U.S. resident alien):
Siouxland Ethanol, LLC          223902184
BORROWER:
Siouxland Ethanol, LLC

         
By:
  Charles Hofland    
 
       
 
  Charles Hofland, President and Chief Executive Officer    

Address for Notice: P.O. Box 147
                        Jackson, NE 68743
LENDER:
Farm Credit Services of America, FLCA
Farm Credit Services of America, PCA

         
By:
  Shane Frahm    
 
       
 
  Shane Frahm, Vice President    

 